                       Timothy J. Lamb
                       DELANEY WILES, INC.
                       1007 West 3rd Avenue, Suite 300
                       Anchorage, Alaska 99501
                       Phone: (907) 279-3581
                       Fax: (907) 277-1331
                       tjl@delaneywiles.com

                       Attorney for Plaintiff


                                              IN THE UNITED STATES DISTRICT COURT

                                                      FOR THE DISTRICT OF ALASKA

                       CONOCOPHILLIPS ALASKA, INC.,                               )
                                                                                  )
                                                        Plaintiff,                )
                                                                                  )
                       v.                                                         )
                                                                                  )
                       FORREST WRIGHT; AMANDA WRIGHT;                             )
                       NATHAN KEAYS; KELLY KEAYS;                                 )
                       ECO EDGE ARMORING, LLC; DAVID                              )
                       BENEFIELD; WRIGHT CAPITAL                                  )
                       INVESTMENTS, LLC; and DB OILFIELD                          )
                       SUPPORT SERVICES                                           )
                                                                                  )
                                                        Defendants.               )
                                                                                  )       Case No. 3:19-CV-00311-SLG

                                                         NOTICE OF RELATED CASE

                                Pursuant to Local Civil Rule 16.1(e), ConocoPhillips hereby provides Notice of

                       Related Case. On December 12, 2019, ConocoPhillips filed ConocoPhillips Alaska, Inc.

DELANEY WILES, INC.
                       v. Forrest Wright; Amanda Wright; David Benefield; Wright Capital Investments, LLC;
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
                       and DB Oilfield Support Services, Case No. 2:19-cv-02132, in the United States District
       99501
   (907) 279-3581
 Fax (907) 277-1331
                       Court for the District of Nevada.

                       Notice of Related Case
                       ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case No. 3:19-CV-00311-SLG   Page 1 of 3
                            Case 3:19-cv-00311-SLG Document 29 Filed 12/23/19 Page 1 of 3
                                The Nevada case is based on the same set of operative facts. As detailed in the

                       complaints in both cases, Forrest Wright and Amanda Wright used funds embezzled from

                       ConocoPhillips to purchase real estate in Nevada. The real estate is held in the name of

                       Wright Capital Investments, LLC. The case in Nevada was filed to allow ConocoPhillips

                       to assert Lis Pendens against that real estate.

                                Plaintiff anticipates filing a motion to consolidate both matters into one case under

                       the jurisdiction of the District of Alaska.

                                DATED this 23rd day of December, 2019.

                                                                             DELANEY WILES, INC.
                                                                             Attorneys for ConocoPhillips Alaska, Inc.


                                                                             s/Timothy J. Lamb
                                                                             Timothy J. Lamb, Alaska Bar No.: 8409080
                                                                             DELANEY WILES, INC.
                                                                             1007 West 3rd Avenue, Suite 300
                                                                             Anchorage, Alaska 99504
                                                                             Phone: (907) 279-3581
                                                                             Fax: (907) 277-1331
                                                                             tjl@delaneywiles.com

                       CERTIFICATE OF SERVICE
                       The undersigned hereby certifies that a copy of the
                       foregoing was emailed on the 23rd day of
                       December, 2019 to the following:

                       Jeffrey W. Robinson
                       Laura C. Dulic
                       Ashburn & Mason, P.C.
                       1227 W. 9th Ave., Ste. 200
                       Anchorage, AK 99501
                       jeffrey@anchorlaw.com
DELANEY WILES, INC.    laura@anchorlaw.com
     Suite 300         (Attorneys for Kelly Keays)
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Notice of Related Case
                       ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case No. 3:19-CV-00311-SLG    Page 2 of 3
                         Case 3:19-cv-00311-SLG Document 29 Filed 12/23/19 Page 2 of 3
                       Phillip Paul Weidner
                       Phillip Paul Weidner & Associates, APC
                       943 W. 6th Ave., Ste. 300
                       Anchorage, AK 99501
                       phillipweidner@weidnerjustice.com
                       (Attorneys for Nathan Keays and Eco Edge Armoring, LLC)

                       and was hand delivered to:

                       Forrest and Amanda Wright
                       1901 Colony Place
                       Anchorage, AK 99507

                       and was mailed to:

                       David Benefield
                       968 Copper St.
                       North Pole, AK 99705

                       Wright Capital Investments, LLC
                       c/o Anna McDonough, Registered Agent
                       6550 S. Pecos Rd., Ste. 115
                       Las Vegas, NV 89120

                       DB Oilfield Support Services
                       c/o David Benefield
                       15030 E. 253rd St. S.
                       Webbers Falls, OK 74470


                       s/Timothy J. Lamb
                       4847-2401-9631, v. 1




DELANEY WILES, INC.
     Suite 300
1007 West 3rd Avenue
 Anchorage, Alaska
       99501
   (907) 279-3581
 Fax (907) 277-1331




                       Notice of Related Case
                       ConocoPhillips Alaska, Inc. v. Forrest Wright et al., Case No. 3:19-CV-00311-SLG   Page 3 of 3
                         Case 3:19-cv-00311-SLG Document 29 Filed 12/23/19 Page 3 of 3
